A motion for a rehearing was denied, and the following opinion delivered, at the January term, 1872 :
Dixojj, C, J.
Counsel for the plaintiffs move for a rehearing, and ash a decision whether warehouse receipts are not negotiable by ch. 840, Laws of 1860, and the amendment, see. 1., ch. 78, Laws of 1863 (2 Tay. Stats., 1846, 1847, §§ 42, 45 and 46). An examination of those statutes, and particularly of the provisions of § 45, which are chiefly relied upon, will show that they contain no words making the receipt itself transferable like a bill of exchange under the custom of merchants, or as promissory notes have been declared to be by statute. The transfer of the receipt “ by delivery, with or without endorsement thereof,” transfers no more than the property in the goods; it does not transfer the contract. This is so by the very language of the enactment, which is that “ any person to whom the same may be so transferred, shall be deemed and taken to be the owner of the goods, wares and merchandize therein specified, so far as to give validity to any pledge, lien, or transfer made, or created, by such person or persons.”
This language very clearly points out the extent and quality of negotiability which the instrument has by the statute, the object of which was, as is shown in Rice v. Cutler, 17 Wis., 358, to obviate the inconveniences which resulted from the rule that *501agents, factors and others, having only a special authority to sell or special property in the goods, conld make sale only in pursuance of such authority or according to their special interest, although, hy the possession of the bill of lading or receipt, they were clothed with apparent full power, or had an apparent absolute title which they might seemingly transfer or deal with as if the goods were actually and truly their own. This appearance was regarded as deceptive and mischievous; and it was to remedy the evils arising from it, hy making the apparent authority equivalent to a real authority, in all cases where the ends of justice demanded, that the statutory provision was enacted. Under the statute, persons thus entrusted with evidences of title, or of authority to sell and dispose of, though having no title and without authority or with hut a special or limited power, may, nevertheless, sell and convey title to the goods generally, hy the transfer and delivery of the receipt, as if they were the real owners. They may make a valid pledge of, or create a valid lien upon the goods hy the same means. Such is the more extended effect given hy the statute to the transfer of the receipt to a Iona fide purchaser for valine, or to one who has in good faith received it in pledge of the goods, or otherwise as security for the payment of money, or the discharge- of some promise or obligation. More than this the statute does not change or affect the negotiable or quasi negotiable character of such instruments, hut leaves them as they were before its enactment
The delivery of the receipt may operate to transfer and vest the title of the goods, or create a valid lien or pledge, where before it would not; hut in all other respects the nature of the instrument is untouched; and when the words not negotiable ” are employed in the statute, they necessarily refer, as it seems to us, to that kind of negotiability recognized and defined by the statute, and which is the very same the instrument possessed before the statute was enacted. The word “ negotiable ” is evidently not used in the sense in which it is used as *502applicable to a bill of exchange, but as passing the property in the goods only, and we can give no other effect to the statute.
It follows that the plaintiffs in this case are not aided by the statute, and that a motion for a rehearing must be denied.
By the Court. — Motion denied.